Citation Nr: 0828956	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-35 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  He died in August 1985.  The appellant is his 
daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  That decision found that the appellant was not 
eligible for payment of DEA benefits.  The appellant has 
perfected a timely appeal of the August 2006 decision.


FINDINGS OF FACT

1.  The appellant was born in January 1952 and is the 
daughter of the veteran.

2.  The veteran died in August 1985.

3.  In June 2006, the RO received the appellant's Request for 
Change of Program or Place of Training, Survivors' and 
Dependents' Educational Assistance.


CONCLUSION OF LAW

The criteria for eligibility for entitlement to DEA benefits 
under the provisions of Title 38, Chapter 35, United States 
Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5107 
(West 2002); 38 C.F.R. §§ 21.3040(c), 21.3041 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has a duty to notify 
and assist the veteran under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2007).  It does not appear, however, 
that these duties are applicable to claims such as the one at 
issue.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the U.S. Court of Appeals for Veterans Claims (Court) 
held that these expanded duties are not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51.  
Similarly, the statutes at issue in this appeal are not found 
in Chapter 51 (but rather, in Chapter 35).  Note also that 
these notice and duty to assist provisions do not apply 
where, as here, the issue presented is one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See also, VAOPGCPREC 5-2004 (June 23, 2004).

In Chapter 35 of Title 38, Congress authorized post-secondary 
educational assistance benefits for, inter alia, "a child of 
a person who ... has a total disability permanent in nature 
resulting from a service-connected disability, or who died 
while a disability so evaluated was in existence."  
38 U.S.C.A. §§ 3501(a)(1).  In this case, the appellant 
claims that she used DEA benefits as a child of a disabled 
veteran to receive her associate degree and, now, she wants 
to use such benefits to get her bachelors degree.  

The provisions of 38 U.S.C.A. § 3512(a) restricts the payment 
of educational benefits to "the period beginning on the 
person's eighteenth birthday, or on the successful completion 
of the person's secondary schooling, whichever first occurs, 
and ending on the person's twenty-sixth birthday."  The 
provisions of 38 C.F.R. § 21.3041(d) provide for exceptions 
which extend the qualifying period.  A modification of the 
eligibility period may be granted if the veteran-parent died 
between the child's 18th and 26th birthdays.  In such cases, 
the basic ending date for eligibility will be the child's 
26th birthday or 8 years from the date of the relevant 
occurrence, whichever is later.  However, in no case will the 
modified ending date extend beyond the eligible person's 31st 
birthday. 38 C.F.R. § 21.3041(d).

The appellant argues that she was under the impression that 
"Child of Disabled Vet assistance was a lifetime financial 
help to those who qualify."  She further argues that she was 
40 years old when she graduated from college in 1992 and that 
her main form of financial aid at that time was "Child of 
Disabled Vet."  

The appellant's VA Form 22-5490, Application for Survivors' 
and Dependents' Educational Assistance, reflects that she was 
born in January 1952.  Thus, her 26th birthday was in January 
1978, which was prior to the veteran's death in August 1985.  
For this reason, the Board finds that the criteria for a 
"modified" ending date are not met and that eligibility for 
educational benefits under the provisions of Title 38, 
Chapter 35, United States Code, have not been met.  See 
38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. § 21.3041.  The 
appellant's 26th birthday had already passed when the veteran 
died and the Board finds that there are no other possible 
circumstances indicated under which the delimitating date 
could be modified or extended.  38 C.F.R. § 21.3041(d), (e).  
In this regard, it is noted that the circumstances of the DEA 
benefits the appellant received in 1992 are not relevant to 
the present appeal.  

In summary, the Board finds that the appellant had reached 
her 26th birthday prior to the date of the veteran's death.  
Therefore, the appellant's claim for basic eligibility for 
entitlement to DEA benefits under the provisions of Title 38, 
Chapter 35, United States Code must be denied as a matter of 
law.

While the Board is sympathetic to the appellant, both the 
Board and the appellant are bound by the law, and this 
decision is dictated by the relevant statutes and 
regulations.  Where, as here, the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Eligibility for payment of DEA benefits under Chapter 35, 
Title 38, United States Code is denied as a matter of law.



_______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


